—Judgment, Supreme Court, New York County (Daniel FitzGerald, J.), rendered April 5, 2000, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5V2 to 11 years, unanimously affirmed.
The verdict was not against the weight of the evidence. Issues of credibility, including the weight to be given to minor inconsistencies in the evidence, were properly considered by the trier of facts and there is no basis upon which to disturb its determinations. Concur—Williams, P.J., Saxe, Buckley, Ellerin and Rubin, JJ.